                 Case 1:18-cv-08179-NRB Document 18 Filed 10/05/18 Page 1 of 2




ZACHARY W. CARTER                            THE C ITY OF NEW Y ORK                                 FRANK A. DELUCCIA
Corporation Counsel                                                                             Assistant Corporation Counsel
                                            LAW DEPARTMENT                                             Phone: (212) 356-5054
                                                                                                          Fax: (212) 356-3559
                                            100 CHURCH STREET, Rm. 3-155                                fdelucci@law.nyc.gov
                                                 NEW YORK, NY 10007




                                                                                      October 5, 2018

       BY ECF

       Hon. Naomi R. Buchwald
       United States District Judge
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

               Re:    Raji Wilson v. City of New York, et al., 18-CV-08179 (NRB)

       Your Honor:

               I am an Assistant Corporation Counsel in the Office of Zachary W. Carter, Corporation
       Counsel of the City of New York, and the attorney assigned to the defense of the above-
       referenced matter. Defendant City of New York respectfully requests a 60-day extension of
       time, from October 10, 2018 to December 10, 2018 (the Monday after the 60 th day), to answer,
       move or otherwise respond to the complaint. Plaintiff’s counsel has kindly consented to this
       request. This is defendant City’s first request for such an extension.

               By way of background, plaintiff alleges, inter alia, that on August 30th, 2016 through
       August 31st, 2016, he was falsely imprisoned and subjected to excessive force by corrections
       officers at Rikers Island. In addition, Plaintiff also alleges, inter alia, that on March 27th, 2017,
       he was again subjected to excessive force by corrections officers at Rikers Island.

                The reason for the requested enlargement of time is to give this office the opportunity to
       investigate the allegations in the complaint in accordance with our obligations under Rule 11 of
       the Federal Rules of Civil Procedure. Specifically, the enlargement will allow defendant City to
       request and obtain documents generated in connection with plaintiff’s two alleged encounters
       with members of DOC, including any records that might be sealed pursuant to New York Civil
       Procedure Law § 160.50 or other protections. Without these documents, defendant City cannot
       assess the facts alleged and meaningfully respond to the complaint. Accordingly, it is necessary
         Case 1:18-cv-08179-NRB Document 18 Filed 10/05/18 Page 2 of 2



for our office to acquire as much information as possible concerning this matter in order to
properly assess the case and respond to the complaint.

        Moreover, the extension should also allow time for this office to determine, pursuant to
Section 50-k of the New York General Municipal Law and based on a review of the facts of the
case, whether we may represent any officers who may have had any involvement in the two
alleged incidents and may be named as defendants moving forward in this matter. See Mercurio
v. City of New York, 758 F.2d 862, 854-65 (2d Cir. 1985) (quoting Williams v. City of New York,
64 N.Y.2d 800, 486 N.Y.S.2d 918 (1985)) (decision to represent individual defendants is made
by the Corporation Counsel as set forth in state law).

        In light of the above, defendant City respectfully requests that the Court grant defendant
City a 60-day extension of time, from October 10, 2018 to December 10, 2018, to answer, move,
or otherwise respond to the complaint.

       Defendant City thanks the Court for its time and consideration of the within request.

                                                            Respectfully submitted,

                                                                    /s/

                                                            Frank A. DeLuccia
                                                            Assistant Corporation Counsel
FAD/m
cc:  Jonathan A. Fink, Esq. (by ECF)
     Brian L. Bromberg, Esq. (by ECF)




                                               -2-
